779 So.2d 546 (2001)
Eddie GILES a/k/a Edward Lee Giles, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-592.
District Court of Appeal of Florida, Second District.
January 12, 2001.
*547 James Marion Moorman, Public Defender, and John C. Fisher, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
PATTERSON, Chief Judge.
Eddie Giles appeals from his judgment and sentence for possession of cocaine and obstructing or opposing a police officer. We affirm his judgment and sentence without discussion but strike certain costs and fees.
Giles contests a fee of $2 imposed pursuant to section 938.15, Florida Statutes (1999), a $150 court facility fee, and a $100 fee for the public defender's services. He has properly preserved his challenge for appellate review.
We strike the $2 discretionary cost because it was not announced at sentencing. See Lazo v. State, 711 So.2d 1303 (Fla. 2d DCA 1998). We also strike the court facility fee because the trial court did not announce it at sentencing and gave no statutory authority for its imposition. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). Finally, because the trial court imposed a $100 public defender fee without giving Giles prior notice or the opportunity to contest the fees, we strike this fee. See Callaway v. State, 658 So.2d 593 (Fla. 2d DCA 1995).
Judgment and sentence affirmed; costs stricken.
WHATLEY and STRINGER, JJ., concur.